PER CURIAM.
Adam Groo appeals the summary denial of his motion to correct illegal sentence pursuant to Florida Rule of Ci'iminal Procedure 3.800(a). We dismiss the appeal because it was not timely filed and therefore, we lack jurisdiction. After the denial of his rule 3.800 motion, Mr. Groo did not file an appeal within thirty (30) days but instead filed a motion for rehearing. The filing of the motion for rehearing did not toll the time for filing his appeal. See Kosek v. State, 640 So.2d 1127 (Fla. 5th DCA), cause dismissed, 648 So.2d 723 (Fla.1994).
DISMISSED.
GOSHORN, GRIFFIN and ANTOON, JJ., concur.